Exhibit 16.1 July 31, 2015 US Securities and Exchange Commission treet, NE Washington, DC 20549 Ladies and Gentlemen: Re:HuntMiningCorp. We have read Item 16F of Hunt Mining Corp.’s Current Report on Form 20-F dated April 30, 2015 captioned “Changes in Registrant’s Certifying Accountant,” and are in agreement with the statements contained therein, as they relate to our firm. We have no basis to agree or disagree with the other statements contained therein. Respectfully submitted, MNP LLP Chartered Accountants Calgary, Alberta
